19-872
    Shao v. Garland
                                                                                  BIA
                                                                              Lamb, IJ
                                                                          A073 658 075

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

          At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    29th day of March, two thousand twenty-one.

    PRESENT:
              JOHN M. WALKER, JR.,
              WILLIAM J. NARDINI,
                   Circuit Judges,
              JOHN L. SINATRA, JR.,*
                   District Judge.
    _____________________________________

    WEILING SHAO,

                      Petitioner,

                      v.                                         19-872

    MERRICK B. GARLAND, UNITED STATES
    ATTORNEY GENERAL,

              Respondent.
    _____________________________________

    FOR PETITIONER:                    Alexander Kwok-Ho Yu, Law Office of
                                       Alexander K. Yu, Esq., North
                                       Brunswick, NJ.

    * Judge John L. Sinatra, Jr., of the United States District Court for
    the Western District of New York, sitting by designation.
FOR RESPONDENT:                Sunah Lee, Trial Attorney; Cindy S.
                               Ferrier, Assistant Director, Office
                               of Immigration Litigation, Civil
                               Division, United States Department
                               of Justice, Washington, DC.

     UPON DUE CONSIDERATION of this petition for review of a Board

of Immigration Appeals (“BIA”) decision, it is hereby ORDERED,

ADJUDGED, AND DECREED that the petition for review is DENIED.

     Petitioner Weiling Shao, a native and citizen of the People’s

Republic of China, seeks review of a March 6, 2019, decision of

the BIA affirming decisions of an Immigration Judge (“IJ”) ordering

her deportation and denying adjustment of status under 8 U.S.C.

§ 1255(a), a waiver of inadmissibility under 8 U.S.C. § 1182(i),

and protection under the Convention Against Torture (“CAT”).          In

re Weiling Shao, No. A073 658 075 (B.I.A. Mar. 6, 2019), aff’g No.

A073 658 075 (Immig. Ct. N.Y. City Apr. 12, 2017 and Feb. 17,

1998).    We assume the reader’s familiarity with the record.

     We    have   reviewed   the   IJ’s   decisions   as   modified   and

supplemented by the BIA.       See Xue Hong Yang v. U.S. Dep’t of

Justice, 426 F.3d 520, 522 (2d Cir. 2005).       As an initial matter,

although Shao mentions her CAT claim in her brief, she devotes no

argument to the issue, and thus we deem it abandoned. 1 See Yueqing

Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005).



1Shao also failed to exhaust the merits of her CAT claim before the
BIA. She also has not challenged the agency’s conclusion that she was
barred from asylum and withholding of deportation.
                                    2
Accordingly, we address only the agency’s denial of adjustment of

status and an inadmissibility waiver.          Our review of the denial of

discretionary       relief,   including    adjustment   of     status    under    8

U.S.C. § 1255(a) and a waiver of inadmissibility under § 1182(i),

is limited to constitutional claims and questions of law.                     See 8

U.S.C. § 1252(a)(2)(B)(i), (D).

       Adjustment of status is a discretionary form of relief that

requires an applicant to demonstrate, among other requirements,

that she is admissible.         See 8 U.S.C. §§ 1229a(c)(4)(A) (burden),

1255(a) (adjustment requirements).           In finding Shao inadmissible,

the BIA relied on the IJ’s determination that Shao made material

misrepresentations about her relationship with her U.S. citizen-

husband. See 8 U.S.C. § 1182(a)(6)(C)(i) (“Any alien who, by fraud

or willfully misrepresenting a material fact, seeks to procure (or

has sought to procure or has procured) a visa, other documentation,

or admission into the United States or other benefit provided under

this chapter is inadmissible.”).           As the BIA pointed out, Shao did

not challenge those findings in her brief to the BIA.                     Because

Shao did not exhaust a challenge to the grounds the BIA relied on,

those challenges are not properly before us.                  See Lin Zhong v.

U.S.   Dep’t   of    Justice,   480   F.3d   104,    118–22    (2d   Cir.     2006)

(explaining     that    issue    exhaustion     is   mandatory);        see    also

Steevenez v. Gonzales, 476 F.3d 114, 117 (2d Cir. 2007) (finding

that to preserve an issue for judicial review, an alien must argue

                                       3
it   “with   specificity   before   the   BIA”).    To     the    extent   Shao

challenges the IJ’s findings regarding misrepresentations about

her asylum claim or manner of entry into the United States, the

BIA did not rely on those findings, so they are no longer part of

the decision under review.       See Lin Zhong, 480 F.3d at 122.

      Shao raises no other material arguments.           She briefly argues

that the IJ erred in denying her an application for waiver of

inadmissibility under 8 U.S.C. § 1182(i), but she does not actually

challenge the grounds for the agency’s denial of the waiver.

Instead, she claims that she does not need the waiver, and that

either her husband’s visa petition automatically converted to a

widower petition upon his death — an argument she made to the BIA

— or that the Court should remand the case so that she can file an

I-130 petition herself.         In either case, Shao would have to

establish that she was admissible to adjust status on that basis.

See 8 U.S.C. § 1255(a) (an applicant may adjust status if she “is

admissible to the United States for permanent residence”). Because

Shao is inadmissible, she remains ineligible for adjustment of

status.

      For    the   foregoing   reasons,   the   petition    for    review   is

DENIED.

                                    FOR THE COURT:
                                    Catherine O’Hagan Wolfe,
                                    Clerk of Court



                                     4